Title: Thomas Jefferson to James Baker, 9 February 1817
From: Jefferson, Thomas
To: Baker, James


          
            Sir
            Monticello Feb. 9.
          
          Understanding that you keep supplies of Codfish and of Tongues and sounds, I have to ask the favor of you to furnish me with a Kental of good dumbfish, and a keg of tongues and sounds. mr Gibson my correspondent in Richmond, will be so good as to recieve & forward them and to pay you the amount on presenting him this letter Accept the tender of my respect
          
            Th: Jefferson
          
        